Citation Nr: 0617193	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-26 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to a nonservice-connected death pension.

3.  Entitlement to accrued benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had recognized active service with the United 
States (U.S.) Armed Forces from June 1944 to August 1945.  He 
died on May [redacted], 1997.  The appellant is purportedly the 
veteran's surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.  In this decision, the RO denied 
entitlement to service connection for the cause of the 
veteran's death, a nonservice-connected death pension, and 
entitlement to accrued benefits.  


FINDINGS OF FACT

1.  The veteran had recognized active service with the U. S. 
Armed Forces as a Philippine guerilla from June 1944 to 
August 1945.

2.  The veteran died on May [redacted], 1997.  The causes of death 
were septicemia, a gangrenous foot, diabetes mellitus, 
pneumonia, chronic obstructive pulmonary disease and 
residuals of a cerebrovascular accident.

3.  The cause of the veteran's death was not manifest during 
service or within one year of separation and is not 
attributable to service.

4.  At time of death, service connection was not in effect 
for any disability.

5.  The veteran did not have any claims pending before VA at 
the time of his death 


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309, 3.312 (2005).

2.  The appellant is not eligible for a nonservice-connected 
death pension based on the veteran's recognized active 
service.  38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. 
§ 3.40(c), (d) (2005).

3.  There is no legal entitlement to accrued benefits in the 
absence of a pending claim at the time of the veteran's 
death.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in August and November 2003.  These letters informed 
her of the requirements to establish service connection for 
the cause of the veteran's death.  She was advised of her and 
VA's respective duties and asked to submit information and/or 
evidence pertaining to her claims to VA.  The VCAA 
notification was issued prior to the initial adverse decision 
of September 2003.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection for the cause 
of death.  The letters specifically informed her of the type 
of evidence necessary to establish this claim.  However, she 
was not informed of the type of evidence necessary to 
establish an effective date for the award of her 
compensation.  Despite the inadequate notice provided to the 
appellant on this latter element, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (Where the Board addresses a question that has not 
been addressed by the AOJ, the Board must consider whether 
the veteran has been prejudiced thereby.)  In that regard, 
the Board concludes below that the veteran's cause of death 
was not linked to his active service, any presumptive period, 
or any service-connected disorder.  Therefore, the issue of 
determining an effective date is rendered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Id. at 130.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The RO has previously obtained the veteran's active service 
medical records.  By the VCAA letters discussed above, VA 
requested that the appellant identify all pertinent treatment 
records.  The appellant has only identified post-service 
private treatment.  These records have been obtained and 
associated with the claims file.  Thus, further development 
of the identified evidence is not warranted.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As the veteran 
is deceased, a medical examination is impossible.  In 
addition, the Board finds that the competent medical evidence 
available in the claims file is sufficient to render an 
equitable decision on the causes of the veteran's death and 
their relationship to his active service.  Therefore, a 
medical opinion is not required in this case.  

The appellant was given an opportunity to request a hearing 
before VA.  She requested a hearing before a Decision Review 
Officer at the RO.  This hearing was held in August 2004 and 
a transcript of this hearing has been associated with the 
claims file.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification given to the appellant in this 
case provided sufficient information for a reasonable person 
to understand what information and evidence was needed to 
substantiate the claim on appeal.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.

Regarding the issues of entitlement to a nonservice-connected 
death pension and entitlement to accrued benefits, as 
discussed below these claims must be denied as a matter of 
law as there is no legal entitlement to such benefits, or the 
claim lacks legal merit.  Therefore, VA must refrain from 
providing assistance with these issues.  See 38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d)(1); see also Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


Service Connection for the Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury suffered, or 
disease contracted, in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  For a veteran who has served during a 
period of war, and arteriosclerosis, diabetes mellitus, 
endocarditis, and/or cardiovascular-renal disease become 
manifest to a degree of ten percent disabling within one year 
of his or her separation from active military service; such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307(a)(3), (4), 3.309(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must be shown that it contributed substantially or 
materially to the cause of death, that it combined to cause 
death, or that it aided or lent assistance to the cause of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

The appellant has argued that the veteran's cause of death 
was incurred during or soon after his active service.  She 
and her daughter have testified that the veteran sustained a 
gunshot wound (GSW) to his right arm during his active 
service that caused or significantly contributed to his cause 
of death.  In addition, the appellant has claimed that the 
veteran was suffering with the causes of his death at the 
time he was separated from active service.  Although a lay 
person is competent to testify as to his or her experiences 
and symptoms, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The service medical records reveal the following treatment 
for the veteran.  In March 1945, the veteran was treated for 
mild lacerations to his left axilla, left thigh, both lower 
legs, and over his left eye due to an enemy booby trap.  In 
May 1945, the veteran was treated for chills and fever.  The 
assessments were acute catarrhal nasopharyngitis and malaria.  
There is no record of the veteran receiving a separation 
examination in August 1945.  

He received an Armed Forces physical examination in February 
1947.  He claimed that he had received a GSW to his right arm 
during combat operations against enemy forces in February 
1945.  He also reported contracting malaria in 1945 and still 
suffered with occasional attacks.  On examination, no 
abnormalities were apparently found with the veteran's lungs, 
vascular system, or lower extremities.  The diagnosis was 
limitation of motion in the right elbow secondary to a GSW.  

In a signed affidavit of May 1947, the veteran noted the only 
wound or illness received during his active service was due 
to a bullet wound to his right arm.  The veteran received 
another military physical examination in May 1947.  The 
veteran reported sustaining a GSW to his right upper 
extremity while fighting enemy forces in November 1945.  On 
examination of the skin, residuals of a GSW were noted on the 
right elbow, right upper arm, and right abdomen.  No other 
skin abnormalities were found.  The musculoskeletal system 
noted limitation of movement in the right arm, but no other 
abnormalities were found.  His cardiovascular system, lungs, 
and feet were normal.  His blood serology was apparently 
reported to be negative.  

The veteran filed a claim for entitlement to service 
connection for a GSW to the right upper extremity and abdomen 
in January 1950.  A VA field examination was obtained in May 
1952.  The examiner obtained multiple sworn lay statements 
from former guerrillas and "town-mates."  These individuals 
placed the occurrence of the veteran's GSW to the right arm 
sometime in 1945, while others indicated that it occurred in 
April 1945.  The veteran prepared a statement that noted he 
received shrapnel injuries from a booby trap in March 1945, 
and sustained a GSW due to enemy action in April 1945.  The 
physician that treated the veteran could not remember the 
exact date that the GSW occurred, but indicated that it was 
sometime in 1945.  The veteran submitted written statements 
from two different physicians in 1947 and 1952 that indicated 
they had treated the veteran's GSW to the right arm in April 
1945.

By rating decision of May 1952, the RO granted service 
connection for residuals of the GSW to the right arm and 
abdomen.  However, the RO received a signed letter in August 
1952 that claimed that the veteran's GSW to the right arm had 
not been obtained during combat operations, but apparently 
during a dispute with another Philippino.  A letter from a 
Philippine Hospital dated in November 1952 certified that the 
veteran had been admitted in April 1946 for a GSW to the 
right upper extremity.  He was hospitalized, treated, and 
finally released in May 1946.  Records from this 
hospitalization noted a history of the veteran receiving the 
gunshot wound to the right arm the day before his admission 
in April 1946.  No mention was made regarding sustaining a 
wound during combat operations.

Another VA field examination report was prepared in June 
1953.  During a sworn statement, the veteran denied that he 
had sustained his GSW to the right arm in 1946.  He 
maintained that this was an injury resulting from combat 
operations during 1945.  However, a member of his guerilla 
unit amended his previous sworn statement and indicated that 
in fact the veteran had received his right arm GSW after 
leaving active service.  This individual acknowledged that 
the wound had been received in 1946.  Other residents in the 
area also prepared sworn statements indicating that the 
veteran sustained his GSW in 1946 after leaving active 
service.  

In a decision of April 1954, VA determined that the veteran 
had submitted false and fraudulent statements in order to 
obtain VA benefits regarding his GSW to the right arm.  
Therefore, it was found that the veteran had forfeited all 
rights, claims, and benefits from VA.  His award of 
entitlement to service connection for residuals of a GSW to 
his right arm and scar on his abdomen were severed.  In a 
Board decision of November 1956, the Board also determined 
that the veteran had submitted false and fraudulent 
statements and upheld the prior forfeiture decision.

A Register of Death indicated that the veteran died on May 
[redacted], 1997.  The cause of his death was listed as septicemia 
and a cerebrovascular accident (CVA).  A certificate from a 
private hospital indicted that the veteran had been admitted 
in early May 1997 and had died on May [redacted], 1997.  The 
immediate cause of death was septicemia, the antecedent cause 
of death was gangrenous right foot (status post debridement), 
and the underlying causes of death were non-insulin dependent 
diabetes mellitus, pneumonia, chronic obstructive pulmonary 
disease (COPD), and status post CVA.  

A private physician prepared a "Certificate" in March 2004.  
This physician certified that the veteran had died due to 
septicemia and a gangrenous right foot secondary to non-
insulin dependent diabetes mellitus.  Other contributing 
factors to the veteran's death included pneumonia, COPD, CVA, 
and paralysis of the right medial and radial nerves (loss of 
use of the right hand).  The physician opined that the 
veteran had not been able to properly treat his diabetes with 
exercise due to the paralysis of the right hand that he had 
incurred during the war.  He also noted that the veteran had 
suffered with diabetes and its residuals for "a long period 
of time."  

Based on the objective medical evidence which shows that the 
veteran sustained a GSW to the right arm and abdomen in April 
1946, the Board finds that the veteran's, appellant's, and 
daughter's lay evidence that these residuals were incurred 
during active service is not credible.  See Washington v. 
Nicholson, 19 Vet. App. 362, 366-67 (The Board is required to 
assess the credibility of lay evidence.)  The lay affidavits 
submitted over the years in an attempt to corroborate an in-
service GSW are found by the Board to be noncredible as they 
are contradicted by the contemporaneous service medical 
records in May 1945 (that failed to note the existence of the 
GSW) and the medical evidence and history obtained in April 
1946 (that indicated the GSW was incurred at that time).  See 
Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (Lay 
statements can be contradicted by contemporaneous medical 
history and complaints.)  The private physician's opinion of 
March 2004 has little probative value as it is based on the 
inaccurate history of a GSW sustained during combat 
operations and, thus, does not establish any connection 
between he causes of the veteran's death and his active 
service.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
(VA is not required to accept a physician's opinion that is 
based upon an appellant's recitation of an uncorroborated 
medical history.)

The service medical records reveal that the veteran sustained 
minor lacerations to his left side due to an enemy booby 
trap, acute nasopharyngitis, and malaria.  However, 
subsequent medical examinations in 1947 failed to find any 
current disability associated with these injuries and 
diseases.  There is no medical evidence that the veteran 
suffered with further residuals of these in-service 
injuries/diseases and they are not listed as causes of death.  
In addition, there is no medical opinion that has linked the 
shrapnel wounds to the left side, the nasopharyngitis, or 
malaria to the veteran's death.  

The physical examinations soon after separation from active 
service in the late 1940s did not report the existence of 
septicemia, gangrenous right foot (status post debridement), 
non-insulin dependent diabetes mellitus, pneumonia, COPD, or 
CVA.  There is no contemporaneous evidence or medical opinion 
that these diseases or injuries were incurred during active 
service or within one year of his separation from active 
service in August 1945.  The private physician opined in 
March 2004 that some of these conditions were of a long 
standing duration, but did not indicate that they had been 
incurred or existed during active service or within one year 
of separation.  Even if this physician had rendered such an 
opinion, it would have little probative value as the 
contemporaneous medical evidence would not support it.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (A medical 
opinion is immaterial when there is no indication that the 
physician reviewed the medical history or any other relevant 
documents, which would have enabled him or her to form an 
opinion on service connection.)

In sum, the most probative medical evidence does not 
establish that the cause of the veteran's death was incurred 
or aggravated during his military service or within any 
applicable presumptive period.  Nor does it establish that 
any injury or disease acquired during active service caused 
or contributed to the cause of his death.  Accordingly, the 
preponderance of the evidence is against the claim for 
entitlement to service connection for the cause of the 
veteran's death and the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Entitlement to a Nonservice-connected Death Pension

Eligibility for VA benefits is governed by statutory and 
regulatory law, which defines an individual's legal status as 
a veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  
Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes as authorized by 
38 U.S.C.A. § 107 and 38 C.F.R. § 3.40.

A veteran, who served during World War II, and his surviving 
spouse, are eligible for nonservice-connected disability and 
death pensions.  It appears that the veteran's active service 
period would meet the requirements for service during World 
War II.  See 38 C.F.R. § 3.2(d).  However, the record 
indicates that the veteran's active service was with 
recognized guerilla forces fighting the Japanese occupation 
during World War II.  According to the provisions of 
38 U.S.C.A. § 107(a) and 38 C.F.R. § 3.40(c), (d), a veteran 
(and his or her surviving spouse) who served as a recognized 
guerilla is only eligible or entitled to VA compensation, 
dependency and indemnity compensation, and a burial 
allowance.  They are not eligible for VA nonservice-connected 
pensions.  Therefore, as a matter of law, the Board must deny 
the appellant's claim for a death pension as the veteran did 
not have the required type of active service.  See Sabonis, 
supra. 




Accrued Benefits

When a veteran dies from service-connected disability, DIC is 
paid to his surviving spouse.  38 U.S.C.A. § 1310, 1311.  The 
standards and criteria for determining whether or not a 
disability from which a veteran has died is service connected 
are the same standards and criteria employed for determining 
whether a disability is service connected generally, i.e., 
while the veteran is still alive.  38 U.S.C.A. § 1310.  
Issues involved in a claim for DIC are decided without regard 
to any prior disposition of those issues during the veteran's 
lifetime.  38 C.F.R. § 20.1106.

Unlike a claim for DIC, a claim for accrued benefits is 
derivative of a claim made by the veteran during his life.  
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996) 
(noting that an accrued benefits claim is derivative of the 
veteran's claim).
Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death, based on existing ratings or 
decisions or based on evidence in the file at the date of 
death, that were due and unpaid for a period not to exceed 
two years prior to death may be paid to his spouse.  
38 U.S.C.A. § 5121.  Accrued benefits, in contrast to "death 
benefits" such as DIC, death compensation, and death 
pension, "are sums owing to the veteran for prior periods, 
but unpaid at the time of death."  Zevalkink, 102 F.3d at 
1242 (holding that accrued benefits are amounts "due and 
unpaid" prior to the veteran's death and are not in the 
nature of death benefits of the type referred to in 38 U.S.C. 
§ 5310).  See also, Jones v. West, 136 F.3d 1296, 1300 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 90 (1998) ("a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application.")  

A review of the claims files indicates that the veteran did 
not have any outstanding claims, formal or informal, or 
appeals for compensation or pension before VA at the time of 
his death.  The appellant has failed to make any specific 
allegations regarding what specific claims the veteran had 
filed and were still outstanding at the time of his death.  
Therefore, as the appellant's claim was not derived from a 
claim that the veteran had pending at the time of his death, 
it must be denied for a lack of legal merit.  Sabonis, supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to a nonservice-connected pension for a surviving 
spouse is denied.

Entitlement to accrued benefits is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


